Exhibit 10.5


Schedule Required by Instruction 2 to 601
of Regulation S-K


Hardinge Inc. (the “Company”) entered into (i) a Nonqualified Option Agreement,
dated as of June 6, 2017 with Charles P. Dougherty (the agreement is featured as
Exhibit 10.4 to the Quarterly Report on Form 10-Q) which contemplates that the
vesting of the option shall be subject to the completion of certain milestones
associated with the economic performance of the Company, (the “Performance
Milestone Option Agreement”) and (ii) a Nonqualified Option Agreement, dated as
of June 6, 2017 with Charles P. Dougherty (the agreement is featured as Exhibit
10.3 to the Quarterly Report on Form 10-Q) which contemplates that the vesting
of the option shall occur in accordance with a time-based schedule (the “Time
Vesting Option Agreement”). The Company has also entered into two Nonqualified
Option Agreements, dated as of June 6, 2017 with Randall D. Bahr (collectively,
the “Bahr Option Agreements”). Except as noted below, one of the Bahr Option
Agreements is substantially similar in all material respects to the Performance
Milestone Option Agreement and the other Bahr Option Agreement is substantially
similar in all material respects to the Time Vesting Option Agreement.


The only material difference between the Performance Milestone Option Agreement
and the corresponding Bahr Option Agreement is the number of shares of common
stock of Hardinge Inc., par value $.01 per share (the “Common Stock”) that is
subject to each option agreement as set forth below:


Number of Shares of Common Stock
Subject to Applicable Nonqualified Option Agreement


Performance Milestone Option Agreement
Corresponding Bahr Option Agreement
75,000 shares of Common Stock
37,500 shares of Common Stock



The only material difference between the Time Vesting Option Agreement and the
corresponding Bahr Option Agreement is the number of shares of Common Stock that
is subject to each option agreement as set forth below:


Number of Shares of Common Stock
Subject to Applicable Nonqualified Option Agreement


Time Vesting Option Agreement
Corresponding Bahr Option Agreement
75,000 shares of Common Stock
37,500 shares of Common Stock









